Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest a method or apparatus including a flexible electronic display supported by a support structure and capable of bending along a substantially vertical and horizontal axis and wherein the central portion of the display can be projected away from the support structure when considered in the context of the remaining claim limitations as particularly presented in at least claims 1 and 9.  The closest prior art combinations of Beadall et al, Joo et al, & CHOI and Beadall et al, Joo et al, Raskshit, RYU, & CHOI as most recently applied in the Office action dated February 22nd, 2022 do not the amended claim features including, “wherein the central portion of the display can be projected away from the support structure” and would not reasonably support the modification of the prior art display structures to reflect this particular feature.  Heo et al (US 10,440,838) teaches a bendable display including feature such that the display can be projected away from the support structure however the structure presented therein does not teach a display capable of bending along a substantially vertical and horizontal axis as claimed as well as being absent additional claimed features as particularly claimed in independent claims 1 and 9, and would not constitute prior art under the applicant’s earliest effective filing date of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715